Per Curiam. The appellant, Dennis Sublett, by and through his attorney, Kenneth G. Fuchs, has filed a motion for belated appeal. The record in his case was tendered on September 20, 1996, and a completed transcript was filed on February 3, 1997. Since that time, Mr. Fuchs has been granted six extensions to file the appellant’s brief, the last of which was designated as a final extension. On March 3, 1998, the date the appellant’s brief was due, Mr. Fuchs tendered a no-merit brief. Thereafter, on March 27, 1998, Mr. Fuchs and the Attorney General filed a joint motion for compliance for the purpose of correcting the appellant’s brief. We granted the motion and set a new briefing schedule, setting the due date for the appellant’s brief as May 26, 1998. On June 30, 1998, Mr. Fuchs filed this motion for belated appeal.  We grant Mr. Fuchs’s motion, and we order him to appear on September 10, 1998, to show cause why he should not be held in contempt for failing to file the appellant’s brief.